Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
 
Claims 1, 3-12, 14-18, 21 and 22 are pending.
Claims 2, 13, 19 and 20 are cancelled.
Claims 1, 4, 7, 8 and 14 are currently amended.
Claims 15-18, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3-12 and 14 as filed on June 28, 2021 are pending and under consideration to the extent of the elected species, e.g., the at least one surfactant is CAPB and the one or more ingredient is 2-hydroxyocanol.

Applicant is again apprised of a stray editorial comment between claims 10 and 11 which should be deleted.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.	 

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Claim 10:  “2-hydroxyoctanol” should recite “2-hydroxyoctanal”.
Claim 14:  the comma after the preamble should be deleted consistent with the formatting of the other dependent claims.  
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. GB 1616666.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the concentrate composition of claim 1 as currently amended comprising the circumscribed amounts of surfactant, aldehyde, chelating agent and amine salt of a carboxylic acid.  
The disclosure of the prior-filed application, Application No. GB 1616670.4, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the concentrate composition of claim 1 as currently amended comprising the circumscribed amounts of surfactant, aldehyde, chelating agent and amine salt of a carboxylic acid.  
The earliest date available to claims 1-12 and 14 is September 29, 2017.      

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 9 recites wherein the aldehyde comprises 2-hydroxyoctanol, however, claim 1 from which claim 9 depends recites an aldehyde selected from a closed Markush group.  Claim 9 therefore fails to include all of the limitations of claim 1.
	Claim 10 recites (a) and (b) together comprise at least 20 wt% of the composition, however, claim 1 recites bounded ranges wherein (a) and (b) can maximally comprise 60 wt% (= 10 + 10 + 25 + 15).  Claim 10 therefore fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheunemann et al. (WO 2018/059778, published April 5, 2018, filed July 20, 2017 and claiming priority to September 30, 2016, as evidenced by English equivalent US 2019/0240129, of record).
Scheunemann is prior art because the effective filing date of the instant claims is September 29, 2017 (see pages 3-4 of the Non-Final rejection mailed August 20, 2020 and the updated Priority section supra).

Scheunemann teach compositions comprising about 0.001 to 10 wt% of at least one amine salt of a carboxylic acid and about 0.001 to 20 wt% of at least one protein hydrolysate (additional compound) (title; abstract; claims), as required by instant claims 10 and 14.  Regarding the limitation of claim 14 “resulting in a formulated composition,” such statements of intended use have no patentable weight, however, Scheunemann, as a whole, is drawn to hair treatment products such as shampoos (abstract; paragraph [0032]).  The amine salt of the carboxylic acid is formed from a primary, secondary or tertiary amine together with a carboxylic acid inclusive of mono- and dicarboxylic (paragraphs [0034]-[0035]), as required by instant claim 6.  Suitable amines include triethanolamine and suitable amine salts of carboxylic acids include triethanol ammonium octanoate (paragraphs [0034] and [0036]), as required by instant claims 7 and 9.
	The compositions may comprise surfactants inclusive of zwitterionic surfactants inclusive of cocamidopropyl betaine; zwitterionic surfactants may be present from about 0.3 to 20 wt% (paragraphs [0118]-[0141] and in particular [0018]-[0019] and [0123]-[0125]), as required by instant claims 8-10.
	The compositions may comprise about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of 2-hydroxyoctanal (paragraphs [0156]-[0157] and [0162]), as required by instant claims 3, 9 and 10.  
	The compositions may comprise about 0.001 to 10 wt% of at least one succinimidyl ester (paragraphs [0163]-[0164]).  
	The compositions may comprise about 0.001 to 20 wt% of a complexing (chelating) agent such as GLDA (paragraphs [0173]-[0182]), as required by instant claims 4, 5, 9 and 10.
	The compositions comprise an aqueous or aqueous-alcoholic carrier comprising at least about 50 wt% water, at least about 75 wt% water (paragraphs [0192]-[0193]), as required by instant claim 11.  
	 Scheunemann fail to specifically teach or exemplify an embodiment comprising (a) 0.1 to 10 wt% surfactant and (b) 2 to 10 wt% substituted aldehyde, 5 to 25 wt% chelating agent and 3 to 15 wt% of an amine salt of a carboxylic acid as required by claim 1, however, the broader teachings of Scheunemann render obvious compositions comprising about 0.3 to 20 wt% of zwitterionic surfactants inclusive of cocamidopropyl betaine, about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of 2-hydroxyoctanal, about 0.001 to 10 wt% of at least chelating) agent such as GLDA, and about 0.001 to 10 wt% of at least one amine salt of a carboxylic such as triethanol ammonium octanoate.  Therefore, Scheunemann render obvious compositions as claimed because [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Regarding instant claim 12 which recites the form of a stable emulsion, because Scheunemann render obvious compositions as claimed, comprising the same ingredients in the same amounts as set forth in the dependent claims, then Scheunemann must also possess compositions which form stable emulsions because the properties of a composition are inseparable from the structure thereof, absent evidence to the contrary.  In further support for this presumption, the as-filed specification at example 1 indicates that aqueous compositions falling within the scope of Scheunemann form stable emulsions and Scheunemann teach the compositions are aqueous.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) in view of Scheunemann et al. (WO 2018/059778, published April 5, 2018, filed July 20, 2017 and claiming priority to September 30, 2016, as evidenced by English equivalent US 2019/0240129, of record).
Kleen teach compositions comprising 0.01 to 10 wt% aldehydes; the compositions improve the color-fastness of colored hair (title; abstract; pages 3-4), as required by instant claim 10.  Suitable aldehydes include glyceraldehyde (alpha-substituted as evidenced by page 12, lines 6-8 of the instant specification).
	The compositions may further comprise 0.1 to 45 wt% surfactants (pages 13, 18 and 39), as required by instant claim 10.  Suitable anionic surfactants include salts / soaps of ammonium as well as mono-, di- and trialkylammonium having 2 to 4 carbon atoms in the alkanol group with linear and branched fatty acids having 8 to 30 carbon atoms (amine salts of carboxylic acids) (paragraph bridging pages 13 and 14), as required by instant claims 6, 7 and 9.  Suitable zwitterionic surfactants include cocamidopropyl betaine (pages 14), as required by instant claims 8 and 9.  
	The compositions may further comprise emulsifiers (additional compound) which stabilize emulsions comprising water (paragraph bridging pages 19 and 20; page 36), as required by instant claims 12 and 14.  Regarding the limitation of claim 14 “resulting in a formulated composition,” such statements of intended use have no patentable weight.  The compositions may be in the form of a water (page 36).
	The compositions may be formulated as a hair conditioner or as a shampoo (page 37).
	The compositions may further comprise all other components known to those skilled in the art in addition to the above mentioned preferred components (page 37).  Such components include inter alia complexing (chelating) agents such as EDTA (polycarboxylic as evidenced by Figure 5 at page 20 of the instant specification) (page 38), as required by instant claim 4.  
	Kleen do not teach 5 to 25 wt% chelating agent as required by claim 1.
Kleen do not teach 2-hydroxoctanal as required by claims 3 and 9.

	Kleen do not teach GLDA as required by claim 9.
	Kleen do not teach component (a), component (b) and water comprise at least 90 wt% of the composition as required by claim 11.
	These deficiencies are made up for in the teachings of Scheunemann.
	The teachings of Scheunemann have been described supra.  Scheunemann teach compositions comprising about 0.001 to 10 wt% of at least one amine salt of a carboxylic acid and about 0.001 to 20 wt% of at least one protein hydrolysate (title; abstract; claims).  Suitable amines include triethanolamine and suitable amine salts of carboxylic acids include triethanol ammonium octanoate (paragraphs [0034] and [0036]).  The compositions may comprise about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of glyceraldehyde and 2-hydroxyoctanal (paragraphs [0156]-[0157] and [0162]), as required by instant claims 3 and 9.  The compositions may comprise about 0.001 to 20 wt% of a complexing (chelating) agent such as EDTA and GLDA (paragraphs [0173]-[0182]), as required by instant claims 5 and 9.  The compositions comprise an aqueous or aqueous-alcoholic carrier comprising at least about 50 wt% water, at least about 75 wt% water (paragraphs [0192]-[0193]), as required by instant claim 11.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the complexing (chelating) agents such as EDTA in the compositions of Kleen in amounts of 0.001 to 20 wt% as taught by Scheunemann because such amounts are suitable for including within compositions comprising aldehydes and surfactants which are intended for hair treatment.

Regarding claims 5 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complexing (chelating) agents taught by Scheunemann inclusive of GLDA for the complexing agents in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Scheunemann exemplify EDTA as a suitable complexing agent for use in compositions intended for hair treatment.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in the compositions of Kleen in amounts of at least about 50 wt%, of at least about 75 wt% as taught by Scheunemann because Kleen teach the compositions may take the form of a water and because Scheunemann teach this amount of water is suitable for compositions intended for hair treatment.  Therefore, the combined teachings of Kleen in view of Scheunemann render obvious compositions comprising up to 10 wt% aldehydes, up to 45 wt% surfactants inclusive of triethanol ammonium octanoate and cocamidopropyl betaine, up to 20 wt% chelating agents and at least about 50 wt% water.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) in view of Muerner et al. (US 2004/0187226, published September 30, 2004, IDS reference filed March 28, 2019); Ishii et al. (JP 2002-265411, published September 18, 2002, as evidenced by the Google translation, of record); and Marsh et al. (US 2013/0174863, published July 11, 2013, of record).
	The teachings of Kleen have been described supra.  Kleen further teach aldehydes inclusive of acetaldehyde, propionaldehyde, butyraldehyde (butanal) and valeraldehyde (pentanal) (paragraph bridging pages 3 and 4).
	Kleen do not teach 5 to 25 wt% chelating agent as required by claim 1.
Kleen do not teach 2-hydroxyoctanal as required by claims 3 and 9.
	Kleen do not teach GLDA or/and DTPA as required by claim 5.
	Kleen do not teach GLDA as required by claim 9.
	Kleen do not teach component (a), component (b) and water comprise at least 90 wt% of the composition as required by claim 11.
These deficiencies are made up for in the teachings of Muerner, Ishii and Marsh.
	Muerner teach compositions comprising about 0.005 to 20 wt% of at least one aldehyde R-CHO; the compositions increase color intensity of oxidative colorants (title; abstract; paragraphs [0012]-[0013], [0020], [0022], [0026]; claims).  Suitable aldehydes include inter alia acetaldehyde, propionaldehyde, butanal, pentanal, octanal, 3-7-dimethyl-7-hydroxyoctanal, 2-methylpentanal and 5-hydroxypentanal (paragraph [0024]).  The aldehydes are optionally 
	Ishii teach methods for manufacturing hydroxyaldehdyes inclusive of 2-hydroxyoctanal (title; abstract; Example 15), as required by instant claims 3 and 9.
	Marsh teach compositions comprising about 0.01 to 10 wt% of a chelant such as EDTA or GLDA (title; abstract; paragraphs [0043]-[0044]), as required by instant claims 5 and 9.  Chelants inhibit or remove mineral deposit build up on hair; deposits of metal ions can cause damage to hair as well as reduce color uptake (paragraphs [0002]-[0003]).  The compositions comprise a carrier such as water from about 20 to about 95 wt% (paragraph [0062]), as required by instant claim 11.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the complexing (chelating) agents such as EDTA in the compositions of Kleen in amounts of 0.01 to 10 wt% as taught by Marsh because such amounts are suitable for including within compositions which are intended for hair treatment.
Regarding claims 3 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aldehydes taught by Muerner inclusive of octanal, optionally hydroxy-substituted, for the aldehydes in the compositions of Kleen in view of Marsh because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Muerner exemplify inter alia acetaldehyde as a suitable aldehyde present in overlapping amounts for use in compositions intended for hair treatment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hydroxy aldehydes as taught by Ishii inclusive 
Regarding claims 5 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complexing (chelating) agents taught by Marsh inclusive of GLDA for the complexing agents in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Marsh exemplify EDTA as a suitable complexing agent for use in compositions intended for hair treatment.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in the compositions of Kleen in amounts from about 20 to 95 wt% as taught by Marsh because Kleen teach the compositions may take the form of a water and because Marsh teach this amount of water is suitable for compositions intended for hair treatment.  Therefore, the combined teachings of Kleen in view of Marsh render obvious compositions comprising up to 10 wt% aldehydes, up to 45 wt% surfactants inclusive of triethanol ammonium octanoate and cocamidopropyl betaine, and up to 10 wt% chelating agents and about 20 to 95 wt% water.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they remain unpersuasive.

prima facie obviousness citing to MPEP 2144.05 and 2131.03.
	This is not found persuasive because patents are relevant as prior art for all they contain.  See MPEP 2123.  Scheunemann indisputably disclose / render obvious compositions as instantly claimed.  See also WO 2018/059779 and WO 2018/059780 to Scheunemann made of record at page 19 of the Non-Final Rejection mailed August 20, 2020.  See also WO 2018/059765 to Scheunemann made of record herewith.  The citation to the instant specification is also not found persuasive because the instant claims, at broadest, are not limited to stable aqueous compositions consisting only of CAPB, 2-hydroxyoctanal, GLDA and TEA octanoate in the exemplified amounts.  If “complex formulation” is indeed beyond the skill of those in the art as asserted by Applicant at page 2, then it must be concluded that Applicant is in possession of nothing more than the compositions exemplified at page 43.  The data at page 43 suggest the surfactant CAPB is required to attain stability which is hardly unexpected given that surfactants are art-recognized solubilizers.  
	Applicant’s maintained contention that an overlapping range is insufficient to establish prima facie obviousness in view of the caveat that that a range may be too broad remains unpersuasive and the citation to MPEP 2131.03 is unpersuasive because the instant claims stand rejected under 35 USC 103.  There is no evidence of record that the claimed ranges or the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP 2145 I.
	Applicant’s contention that unlike the present invention Scheunemann is drawn to a formulated hair care composition is not found persuasive because Scheunemann discloses compositions comprising the same ingredients as instantly claimed in amounts which overlap the amounts as instantly claimed.  It is not relevant how one intends to use such compositions.  However, Applicant’s admission that a “concentrate” is not a “formulated composition” is acknowledged.
Therefore, the rejections over Scheunemann are properly maintained in modified form as necessitated by Applicant’s amendments.

	With regard to Kleen and Scheunemann, at pages 11-12 of the Remarks Applicant again concludes the ranges taught by Kleen are unrealistically wide, that Kleen does not disclose chelating agents, that there is no indication in Kleen that formulating a stable concentrated multiple ingredient composition is desirable, and that Kleen and Scheunemann are drawn to formulated hair care compositions in contrast to the instantly claimed concentrate.
	This is not found persuasive because the instantly claimed ranges overlap the ranges taught by Kleen, because Kleen does in fact disclose complexing (chelating) agents such as EDTA at page 38 of the translation of record as set forth in the Office Actions of record, and because it is not relevant how one intends to use an otherwise obvious composition.  See MPEP may be patentable as a process of using).  
Therefore, the rejections over Kleen and Scheunemann are properly maintained in modified form as necessitated by Applicant’s amendments.

With regard to Kleen in view of Muerner, Ishii and Marsh, at pages 12-17 of the Remarks repeats the analysis of record of each reference individually and repeats the conclusion of record that the cited prior art documents relate to different subject matter than instantly claimed.  Applicant also repeats the complaint of record that the Examiner has not substantiated the articulated substitution rationale that octanal is functionally equivalent to hydroxyoctanal.  Applicant traverses the functional equivalence citing to US 11,000,461 and the data therein.
With regard to the allegedly unsupported rationale, Applicant is again advised that Kleen discloses the genus of aldehydes, specifically “short-chained aldehydes”, whereby the fastness of coloured fibers, especially keratin fibers, is distinctly improved (abstract):

    PNG
    media_image1.png
    196
    746
    media_image1.png
    Greyscale

Kleen define the term “short-chained aldehydes” as encompassing those having a molecular weight of less than 500 (translation, page 3) and exemplify numerous species of aldehyde falling within this genus in the paragraph bridging pages 3 and 4.  Muerner also disclose aldehydes suitable for application to keratin fibers and exemplify numerous species thereof, inclusive of numerous species that are identical to the species exemplified by Kleen and inclusive of prima facie case has been met as set forth in the rejections of record.  See MPEP 2143 I(B).  
	Applicant’s citation to Example 2 of US 11,000,461 as allegedly evidencing the non-functional equivalence of the aldehydes exemplified in Table 1 thereof has been carefully considered but is ultimately not found persuasive for at least the following reasons.  Example 2 of US 11,000,461 does not disclose compositions as instantly claimed which require 5 to 25 wt% of a chelating agent and 3 to 15 wt% of an amine salt of a carboxylic acid.  Example 2 of US 11,000,461 does not disclose amounts of the surfactant SLES and of the aldehyde that span the breadth of the instantly claimed ranges.  In view of Applicant’s allegation / admission that the instantly claimed “concentrate” is not the same as a “formulated composition” it is unclear why Applicant is citing to a “formulated composition” as evidence.  Furthermore, Example 2 of US 11,000,461 requires a specific process which is not required by either Kleen or by the instant claims which are drawn to a composition, a composition that in fact need not be aqueous.  In view of the disclosure of US 11,000,461 of the effectiveness of glyceraldehyde, a species of substituted / hydroxy substituted aldehyde expressly exemplified by Kleen as set forth in the rejections of record, it cannot be concluded that Applicant’s citation to Example 2 of US 11,000,461 rebuts the prima facie rejections over Kleen.  With regard to the instantly claimed species of 2-hydroxyoctanal, it cannot be concluded that the showing of Tables 1 and 2 of US 11,000,461 illustrate anything more than the degree to which the exemplified aldehydes are soluble in the exemplified SLES solution.  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13, 16-24 and 26 of copending Application No. 16/337,504 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record).
	The instant claims are drawn to composition comprising (a) 0.1 to 10 wt% of a surfactant / CAPB and (b) 2 to 10 wt% substituted aldehyde / 2-hydroxyoctanal, 5 to 25 wt% chelating agents / GLDA and 3 to 15 wt% amine salts of carboxylic acids / TEA octanoate.  The composition may comprise water, may be a stable emulsion, or may further comprise one or more additional components.
	The conflicting claims are drawn to a composition comprising one or more of hydroxyl aldehydes / 2-hydroxyoctanal, succinimidyl esters, chelating agents / GLDA and amine salts of carboxylic acids / TEA octanoate.  The compositions may be a shampoo or a hair coloring composition, may comprise 1 to 30 wt% surfactant.
	The copending claims differ with respect to the CAPB surfactant, the amounts of the aldehyde, the chelators and the amine salts and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% triethanol ammonium octanoate and complexers such as EDTA.  And Marsh teach shampoos 
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13, 15-18 and 21 of copending Application No. 16/338,003 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record). 
	The instant claims have been described supra.
	The conflicting claims are drawn to a composition comprising 0.5 to 3 wt% of an amine salt of a C4-C10 carboxylic acid / TEA octanoate and at least one of 1 to 30 wt% of one or more surfactants and a polycarboxylic acid derived chelating agent.  The composition may be a shampoo, may comprise an hydroxyaldehyde, may comprise a succinimidyl ester.
	The copending claims differ with respect to the CAPB surfactant, the amounts of the aldehyde and the chelator and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% triethanol ammonium octanoate and complexers such as EDTA.  And Marsh teach shampoos comprising 
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/034,315 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record). 
	The instant claims have been supra.
	The conflicting claims are drawn to a composition comprising an hydroxy-substituted aldehyde / 2-hydroxyoctanal.  The composition may further comprise an amine salt of a carboxylic acid, a polycarboxylic acid derived chelating agent, a succinimidyl ester, 1 to 30 wt% surfactant, or may be formulated as a shampoo.
The copending claims differ with respect to the CAPB surfactant, the amounts of the aldehyde, the chelators and the amine salts and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% triethanol ammonium octanoate and complexers such as EDTA.  And Marsh teach shampoos 
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s arguments at page 17 of the Remarks that it is premature to address the double patenting rejections is acknowledged, however, Applicant has already been advised that this is not a proper response.  See MPEP 804 I(B)(1).  Because Applicant’s remarks remain non-responsive to the rejections, the provisional double patenting rejections are properly maintained and made again and a new ground of rejection is applied herewith over copending Application No. 17/034,315.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Betterton et al. “Henry’s Law constants of some environmentally important aldehydes,” Environmental Science & Technology 22:1415-1418, 1988 teach alpha-hydroxy substituted aldehydes have an unusually high affinity for the aqueous phase (abstract).  
Scheunemann et al. (WO 2018/059765, as evidenced by English equivalent US 2020/0179254) render obvious compositions as claimed (title; abstract; claims).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633